ACCEPTED
                                                                                                     05-14-00892-CV
                                                                                          FIFTH COURT OF APPEALS
                                                                                                     DALLAS, TEXAS
                                                                                                9/30/2015 1:04:09 PM
                                                                                                          LISA MATZ
                                                                                                              CLERK




                                      September 29, 2015                          FILED IN
                                                                           5th COURT OF APPEALS
                                                                               DALLAS, TEXAS
                                                                           9/30/2015 1:04:09 PM
                                                                                       Via efiling
                                                                                 LISA MATZ
                                                                                   Clerk

The Honorable Lisa Matz
Clerk, Fifth Court of Appeals
George L. Allen, Sr. Courts Bldg.
600 Commerce St., Second Floor, Suite 200
Dallas, Texas 75202-4658

Re: Case No. 05-14-00892-CV, Barbara Pinkus, Appellant v. Hartford Casualty
Insurance Company, Appellee, On appeal from the 199th District Court of Collin
County, Texas; Cause No. 199-2050-2013

Dear Clerk Matz:

I hope this letter finds you and your staff doing well. Thank you for your public
service to the State of Texas.

Please consider this notice that Brad McClellan will be presenting oral argument
on behalf the Appellant, Barbara Pinkus, in the above case set for October 6, 2015
at 1:00 p.m.

Please let me know if you have any questions or concerns.

Thanks,


Brad McClellan
Of Counsel, Law Offices of Richard Pena, P.C.

BDMcC/bg




2211 South IH35, Suite 300   Austin, TX 78741   (512) 327-6884 (512) 327-8354 fax
9-30-2015 Oral Argument Attorney Notice Pinkus                                            Page 2 of 2



                                   CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing was served on the through counsel of
record by the method indicated below on September 30, 2015.

 David Brenner & Belinda Arambula                        Via efiling/eservice
 dbrenner@bajb.com
 barambula@bajb.com
 Burns, Anderson, Jury & Brenner, L.L.P.
 7804 Bell Mountain Dr.
 Austin, TX 78730
 (512) 338-5322
 (512) 338-5363 fax
 P. O. Box 26300
 Austin, TX 78755
 Attorneys for Hartford Casualty Ins. Co.
 Appellees

                                         /s/ Brad McClellan
                                         Bradley Dean McClellan




      2211 South IH35, Suite 300   Austin, TX 78741   (512) 327-6884 (512) 327-8354 fax